  Case: 1:17-md-02804-DAP Doc #: 2764 Filed: 10/10/19 1 of 5. PageID #: 422770



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

IN RE NATIONAL PRESCRIPTION                           MDL No. 2804
OPIATE LITIGATION
                                                      Case No. 17-md-2804
This document relates to:
                                                      Hon. Dan Aaron Polster
Track One Cases



            TEVA, CEPHALON, AND ACTAVIS LLC’S OBJECTIONS
    TO PLAINTIFFS’ SECOND AMENDED DESIGNATED STREAM WITNESSES


       Pursuant to the Civil Jury Trial Order, ECF No. 1598, entered in In re National

Prescription Opiate Litigation (MDL 2804) on May 1, 2019 (as amended on July 29, 2019),

Teva Pharmaceuticals, USA, Inc. (“Teva”), Cephalon, Inc. (“Cephalon”), and Actavis LLC

(“Actavis”) hereby submit the following Objections to Plaintiffs’ Second Amended Designated

Stream Witnesses.

       Teva, Cephalon and Actavis object to the Plaintiffs’ designation of former employee,

Andy Pyfer, as a live stream witness as to Teva/Cephalon. Mr. Pyfer is no longer on any parties’

witness list. On the contrary, Plaintiffs struck him from their live stream designation when

ordered by the Court to reduce the number of witnesses on the parties’ witness lists. Plaintiffs

should not be permitted to add new witnesses at this late hour. We are on the eve of trial, and the

lists are now set in stone, as they should be.

       On October 5, 2019, Plaintiffs served amended live stream and witness lists pursuant to

this Court’s October 1, 2019 Order Regarding Exhibit and Witness Lists [ECF No. 2695].

Plaintiffs intentionally and voluntarily removed Andy Pyfer from their live stream and witness

lists, explaining that “Mr. Pyfer, the original live stream designee, was removed . . . pursuant to
    Case: 1:17-md-02804-DAP Doc #: 2764 Filed: 10/10/19 2 of 5. PageID #: 422771



Special Master Cohen’s witness reduction ruling.” Relying on this statement and the Plaintiffs’

witness lists, counsel for Teva, Cephalon and Actavis immediately notified Mr. Pyfer’s counsel.1

Four days later, on October 9, 2019, Plaintiffs’ filed a Second Amended Live Stream Witnesses

List [ECF No. 2753] adding Mr. Pyfer back to their live stream designation. Notably, Mr. Pyfer

is not on Plaintiffs’ witness list, nor is he on the witness list of any other party. Moreover,

pursuant to Federal Rule of Civil Procedure 43, and this Court’s pretrial orders governing

witness lists, Teva, Cephalon and Actavis object because Mr. Pyfer is a non-party, outside the

Court’s subpoena power, who has been deposed and for whom Plaintiffs have not shown good

cause or compelling circumstances to take his testimony by contemporaneous transmission from

a different location.

        Plaintiffs voluntarily and purposely removed Mr. Pyfer from their October 5, 2019

witness lists, which lists are the governing witness lists for purposes of the trial. Because

Plaintiffs did not include Mr. Pyfer in their October 5, 2019 submission, they waived their right

to do so now or in the future absent permission from the Court.

        In their Second Amended Designated Live Stream Witnesses List, Plaintiffs explain that

“[a]s a result of the inclusion of Cephalon as a stand-alone defendant, Plaintiffs now designate

Colleen McGinn by deposition transcript.” Plaintiffs’ rationale should be rejected. Cephalon

has been a party to this litigation since the original complaints were filed in 2017, and has always

been a separately named defendant. Plaintiffs have also known of Mr. Pyfer, a former Cephalon

employee, and intentionally removed him from their witness lists.




1
 Mr, Pyfer has not been employed by Teva / Cephalon since 2010 and has engaged separate counsel to represent
him for his deposition in this matter. That counsel, Saul Ewing, continues to represent him today.

                                                       2
  Case: 1:17-md-02804-DAP Doc #: 2764 Filed: 10/10/19 3 of 5. PageID #: 422772



        For these reasons, Teva, Cephalon and Actavis object to Plaintiffs’ attempt to list Mr.

Pyfer as a live stream company witness. Plaintiffs should be precluded from untimely adding

Mr. Pyfer to their live stream and trial witness list at this late date.




                                                    3
 Case: 1:17-md-02804-DAP Doc #: 2764 Filed: 10/10/19 4 of 5. PageID #: 422773



Dated: October 10, 2019

                                   Respectfully submitted,
                                   By: /s/ Steven A. Reed
                                   Eric W. Sitarchuk
                                   Steven A. Reed
                                   Harvey Bartle
                                   Rebecca J. Hillyer
                                   MORGAN, LEWIS & BOCKIUS LLP
                                   1701 Market St.
                                   Philadelphia, PA 19103-2921
                                   Tel: (215) 963-5000
                                   Fax: (215) 963-5001
                                   eric.sitarchuk@morganlewis.com
                                   steven.reed@morganlewis.com
                                   harvey.bartle@morganlewis.com
                                   rebecca.hillyer@morganlewis.com

                                   Nancy L. Patterson
                                   MORGAN, LEWIS & BOCKIUS LLP
                                   1000 Louisiana Street, Suite 4000
                                   Houston, TX 77002-5005
                                   Tel: (713) 890-5195
                                   Fax: (713) 890-5001
                                   nancy.patterson@morganlewis.com

                                   Wendy West Feinstein
                                   MORGAN, LEWIS & BOCKIUS LLP
                                   One Oxford Centre, Thirty-Second Floor
                                   Pittsburgh, PA 15219-6401
                                   Tel: (412) 560-7455
                                   Fax: (412) 560-7001
                                   wendy.feinstein@morganlewis.com

                                   Brian M. Ercole
                                   MORGAN, LEWIS & BOCKIUS LLP
                                   200 S. Biscayne Blvd., Suite 5300
                                   Miami, FL 33131-2339
                                   Tel: (305) 415-3000
                                   Fax: (305) 415-3001
                                   brian.ercole@morganlewis.com

                                   Counsel for Cephalon, Inc., Teva Pharmaceuticals
                                   USA, Inc., and Actavis LLC




                                      4
  Case: 1:17-md-02804-DAP Doc #: 2764 Filed: 10/10/19 5 of 5. PageID #: 422774



                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 10, 2019, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. If electronic notice is not indicated through the court’s e-filing system,

a true and correct copy of the foregoing document was delivered via electronic mail or U.S.

Mail.



Dated: October 10, 2019                        /s/ Steven A. Reed
                                               Steven A. Reed




                                                  5
